SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
8
KA 09-02181
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

RAKEM T. COLDALLAH, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


KATHLEEN E. CASEY, BARKER, FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Sperrazza, J.), rendered October 6, 2009. The judgment convicted
defendant, upon his plea of guilty, of attempted criminal possession
of a controlled substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   February 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court